Citation Nr: 1114063	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  08-11 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a right knee disorder to include as secondary to a service-connected left knee disorder. 


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 



INTRODUCTION

The Veteran had active military service from May 1969 to December 1972.

The appeal comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which reopened a claim for, then denied entitlement to service connection for a right knee disorder.  

The Board notes that the Veteran's claim for service connection for a right knee disability was previously denied in a final May 1973 RO decision.  Subsequently, in August 2006 the Veteran filed a claim for service connection for a right knee disability as secondary to the service-connected left knee disability.  The claim was denied in an August 2007 RO decision.  The Veteran appealed that decision, and in June 2009, the Board reopened and remanded the claim. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims on appeal has been accomplished.

2.  A right knee disability is related to an established event, injury, or disease during service.


CONCLUSION OF LAW

A right knee disability was incurred in or aggravated by service, or is proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.308, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) are applicable to this appeal.  The Board has considered the VCAA provisions with regard to the matter on appeal but finds that, given the favorable action taken below, no further analysis of the development of this claim is necessary at the present time.

Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including arthritis (degenerative joint disease), may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2010).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  See 38 C.F.R. § 3.310(a) (effective before and after October 10, 2006).  The Court has held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).

Additionally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

Service treatment records (STR) indicate the Veteran complained of right knee pain after left knee surgery.  In a May 1969 enlistment medical history report, the Veteran indicated he had soreness of his right knee.  During the May 1969 enlistment examination, the examiner noted stable right knee with full range of motion.  In a January 1970 STR, the Veteran complained of a six or seven day history of painful right knee above and lateral to the joint.  The diagnosis was mild tear or strain of the right lateral collateral ligament.  A December 1971 finding of the Physical Evaluation Board reported that right knee impairment was the proximate result of performance of active duty or in the line of duty.   

During a February 1972 private examination, the examiner noted that the Veteran's right knee revealed crackling crepitus on palpation of the patella during flexion and extension.  The diagnosis was severe degree of chondromalacia involving both knees.  The examiner referred to surgery on the right knee.  However, the Board notes there is no indication the Veteran had surgery on his right knee, but instead, had surgery on his left knee. 

During an April 1973 VA examination, the Veteran complained of occasional crepitant sounds and snapping in his knee.  An X-ray examination from May 1973 found both knee regions showed slight narrowing and sharpening of the medial joint margins, but otherwise no specific pathology.  

In a July 2007 private treatment record, A. C., M.D., diagnosed bilateral degenerative joint disease (DJD) of the knees that was severe in the patellofemoral joint of the left knee, greater than in the right knee. 

During a June 2008 VA examination, the Veteran reported that his right knee started hurting approximately six months after the left knee operation.  The Veteran indicated he believed he injured it due to the altered gait at that time.  He complained of right knee pain on and off.  After a physical examination, the examiner diagnosed right knee patellofemoral syndrome and degenerative joint disease.  The examiner opined that the Veteran's right knee was less likely as not due to his service-connected left knee injury as the Veteran does not have an altered gait beyond the right knee injury.  It does not seem as if the gait was altered long enough to cause degenerative joint disease which he currently has in the right knee. 

VA progress notes dated between July 2008 and March 2010 indicate ongoing complaints of bilateral knee pain.  

In an April 2010 opinion, the July 2008 VA examiner indicated that based on the Veteran's claims file, the findings of the July 2008 examination, and the Veteran's history, the examiner believed that the Veteran's right knee disorder was at least as likely as not due to his military service.  The examiner based his belief on the fact that he was diagnosed with chondromalacia in the service and this condition was usually a chronic condition. 

During a December 2010 VA examination, the Veteran reported he started developing some right knee pain approximately six months after the left knee operation.  He stated he had the same type of pain on and off, anterior knee pain usually due to going up and down stairs and squatting.  An X-ray report from that time found minimal effusion with a stable lucency in the proximal tibial dyaphysis and no significant degenerative joint space narrowing on the right.  The examiner diagnosed right knee patellofemoral syndrome.  The examiner opined that the Veteran's right knee was less likely as not due to his military service-connected left knee because during the last examination the Veteran did not have a noticeable limp.  

In view of the totality of the evidence, including the Veteran's documented right knee patellofemoral syndrome, his diagnosis of chondromalacia and complaints of right knee pain in service, and positive correlation between service and this disability by the VA physician, the Board finds that the Veteran's right knee disorder is as likely as not a result of active service.  Although the same VA physician opined that the Veteran's disorder was not related to his service-connected left knee, the examiner has not contradicted his April 2010 opinion that the Veteran's right knee is related to his in-service diagnosis of chondromalacia.  Consequently, the Board finds that the evidence of record is at least in equipoise, and therefore, affording the Veteran the benefit of the doubt, service connection for a right knee disability is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right knee disorder to include as secondary to a service-connected left knee disorder is allowed. 




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


